Exhibit 10.20
 
FIRST AMENDMENT TO CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of December 9, 2016, by and among PHARMERICA CORPORATION, a Delaware
corporation (the “Borrower”), the Subsidiary Loan Parties, the Lenders party
hereto, THE HUNTINGTON NATIONAL BANK (the “New Lender”) and BANK OF AMERICA,
N.A., in its capacity as the Administrative Agent (the “Administrative Agent”).
 
RECITALS
 
WHEREAS, senior credit facilities have been established in favor of the Borrower
pursuant to the terms and conditions of that certain Credit Agreement dated as
of September 17, 2014 (as amended, modified, supplemented, increased and
extended from time to time, the “Credit Agreement”), among the Borrower, the
Lenders party thereto and Bank of America, N.A., in its capacities as
Administrative Agent, Swingline Lender and an Issuing Bank;
 
WHEREAS, the Borrower has requested that the Revolving Commitments be increased
by $60,000,000 (the “Incremental Revolving Commitments”; with respect to any
individual Lender providing a portion thereof, its “Incremental Revolving
Commitment”) (from $310,000,000 to $370,000,000) on the First Amendment
Effective Date;
 
WHEREAS, the Borrower has requested an additional advance under the Term Loan A
in an outstanding principal amount equal to $89,062,500 (the “Incremental Term
Loan A”; with respect to any individual Lender providing a portion thereof, its
“Incremental Term Loan A Commitment”) which, when combined with the $210,937,500
outstanding principal amount of the Term Loan A as of the First Amendment
Effective Date, will result in a Term Loan A with a $300,000,000 outstanding
principal amount on the First Amendment Effective Date;
 
WHEREAS, each of the Borrowers, the Lenders (by action of the Required Lenders),
the Administration Agent and each of the other parties to the Loan Documents
desires to add the New Lender as a “Lender” under the Credit Agreement and each
of the other Loan Documents to which the Lenders are a party;
 
WHEREAS, the Borrower has requested certain other amendments to the Credit
Agreement as set forth below;
 
WHEREAS, certain Lenders (including the New Lender) (each, an “Incremental
Lender”) party hereto have agreed to provide the Incremental Revolving
Commitments and Incremental Term Loan A on the terms and conditions set forth
herein, and the New Lender has agreed to become a “Lender” as such term is
defined and use in the Credit Agreement and each of the other Loan Documents in
connection therewith; and
 
WHEREAS, the Lenders (by action of the Required Lenders) have agreed to amend
the Credit Agreement subject to the terms and conditions set forth herein;
 
NOW, THEREFORE, the Lenders (including the New Lender), the Borrower and the
Administrative Agent agree as follows:

--------------------------------------------------------------------------------



1.         Incorporation of Recitals.  The introductory paragraph and recitals
to this Amendment are incorporated into and fully made a part of the body of
this Amendment.
 
2.         Definitions.  Capitalized terms used herein (including in the
introductory paragraph and the recitals to this Amendment) and not otherwise
defined herein shall have the meanings provided in the Credit Agreement.
 
3.         Incremental Revolving Commitments.
 
(a)       Each Incremental Lender (including the New Lender) hereby agrees to
provide its Incremental Revolving Commitment to the Borrower in an amount equal
to its Incremental Revolving Commitment, if any, set forth on Schedule 2.01
attached hereto.  After giving effect to the Incremental Revolving Commitments,
each Lender’s Applicable Percentage of the Revolving Commitments as of the date
hereof shall be as set forth on Schedule 2.01 attached hereto.  The existing
Schedule 2.01 to the Credit Agreement shall be amended to read as set forth on
Schedule 2.01 attached hereto.
 
(b)       Each Incremental Lender with an Incremental Revolving Commitment shall
be deemed to have purchased, without recourse, on the First Amendment Effective
Date, a risk participation from the other Revolving Lenders in all Letters of
Credit issued under the Credit Agreement, if any, and the obligations arising
thereunder in amounts such that, after giving effect to such purchases, the
portion of the obligations under such Letters of Credit held by each Revolving
Lender shall be equal to such Revolving Lender’s Applicable Percentage of all
such obligations, and each Revolving Lender shall absolutely, and
unconditionally assume, and be obligated to pay to the Issuing Banks and
discharge when due as provided in the Credit Agreement, its Applicable
Percentage of the obligations arising under such Letters of Credit.
 
(c)       Each Incremental Lender with an Incremental Revolving Commitment shall
be deemed to have purchased, without recourse, on the First Amendment Effective
Date, a risk participation from the other Revolving Lenders in all Swingline
Loans outstanding, if any, under the Credit Agreement and the obligations
arising thereunder in amounts such that, after giving effect to such purchases,
the portion of the obligations under such Swingline Loans held by each Revolving
Lender shall be equal to such Revolving Lender’s Applicable Percentage of all
such obligations, and each Revolving Lender shall absolutely and unconditionally
assume, and be obligated to pay to the Swingline Lender and discharge when due
as provided in the Credit Agreement, its Applicable Percentage of the
obligations arising under such Swingline Loans.
 
(d)       On the First Amendment Effective Date, each Incremental Lender with an
Incremental Revolving Commitment shall make a Revolving Loan, the proceeds of
which shall be used to prepay the Revolving Loans of the other Revolving Lenders
so that, after giving effect thereto, the Revolving Loans outstanding are held
by the Revolving Lenders pro rata based on their Revolving Commitments after
giving effect to the Incremental Revolving Commitments.
 
4.         Incremental Term A Commitments.  Each Incremental Lender (including
the New Lender) hereby agrees to provide a portion of the Incremental Term Loan
A to the Borrower on the First Amendment Effective Date in an amount equal to
its Incremental Term A Commitment, if any, set forth on Schedule 2.01 attached
hereto.  After giving effect to the Incremental Term Loan A, each Lender’s
Applicable Percentage of the outstanding Term Loan A shall be as set forth on
Schedule 2.01 attached hereto.  Notwithstanding anything to the contrary herein
or in the Credit Agreement (including, without limitation, Sections 2.18 and
9.02 of the Credit Agreement), each Incremental Lender (including the New
Lender) agrees that (x) existing Lenders holding a portion of the Term Loan A
outstanding immediately prior to the First Amendment Effective Date will receive
an amortization payment with respect to such portion of the Term Loan A for
December 2016 and (y) each Lender (including the New Lender) will receive an
amortization payment on its outstanding portion of the Term Loan A commencing
with the March 2017 payment date, in each case as set forth in Section 2.10 of
the Credit Agreement (as amended by this Amendment).

--------------------------------------------------------------------------------



5.         Joinder.  Each of the parties hereto agrees, by execution and
delivery of this Amendment, that, as of the date hereof, the New Lender shall
(a) constitute and be deemed a party to the Credit Agreement and each of the
other Loan Documents to which the Lenders are a party, (b) be a “Lender” for all
purposes of the Credit Agreement and each of the other Loan Documents and (c)
have the rights and obligations of a Lender under the Credit Agreement and each
of the other Loan Documents.
 
6.          Representations and Agreements of New Lender.  The New Lender (a)
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Amendment and to consummate
the transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
9.04(b)(ii) of the Credit Agreement, (iii) from and after the First Amendment
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and shall have the obligations of a Lender thereunder, (iv) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Amendment and (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Amendment; and (b)
agrees that (i) it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
 
7.         Amendments to Credit Agreement.
 
(a)       The following definitions are added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

--------------------------------------------------------------------------------



“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 
“First Amendment Effective Date” shall mean December 9, 2016.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
(b)       In Section 1.01 of the Credit Agreement, the following definitions are
amended to read as follows:
 
(i)          The definition of “Lender Insolvency Event” is amended by deleting
“or” immediately prior to clause (ii) and adding “or (iii) such Lender or its
Parent Company has become the subject of a Bail-In Action” immediately
thereafter.
 
(ii)         The definition of “Federal Funds Effective Rate” is amended by (A)
deleting “arranged by Federal funds brokers on such day” and (B) renaming such
defined term “Federal Funds Rate”.  Each reference to “Federal Funds Effective
Rate” in the Credit Agreement is amended to read “Federal Funds Rate”.
 
(iii)        The definition of “MLPFS” is amended by adding “(or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement)” to the end
of such definition.
 
(iv)        The definition of “Revolving Commitment” is amended by (A) replacing
“$310,000,000” with “$370,000,000” and (B) replacing “Closing Date” with “First
Amendment Effective Date”.


(v)         The definition of “Term A Commitment” is amended by (A) replacing
“$225,000,000” with “$300,000,000” and (B) replacing “Closing Date” with “First
Amendment Effective Date”.
 

--------------------------------------------------------------------------------



(c)       In Section 2.09(a) of the Credit Agreement, “$190,000,000” is replaced
with “$200,000,000”.
 
(d)       Section 2.10(a)(ii) of the Credit Agreement is amended to read as
follows:


to the Administrative Agent, on the last Business Day of each month set forth
below, (x) for the ratable account of the Term Lenders holding Loans comprising
the Term Loan A advanced on the Closing Date and (y) commencing with the payment
set forth below for March 2017, for the ratable benefit of the Term Lenders
holding Loans comprising the Term Loan A advanced on the Closing Date and/or the
First Amendment Effective Date, as applicable, the aggregate principal amount of
the Term Loan A set forth below (which installments shall be reduced as a result
of the application of prepayments in accordance with the order of priority set
forth in Section 2.11):
 
Principal Payment Date 
 
Amortization Payment
 
 
 
 
 
 
September 2015
 
$
2,812,500
 
 
December 2015
 
$
2,812,500
 
 
March 2016
 
$
2,812,500
 
 
June 2016
 
$
2,812,500
 
 
September 2016
 
$
2,812,500
 
 
December 2016
 
$
2,812,500
 
 
March 2017
 
$
3,750,000
 
 
June 2017
 
$
3,750,000
 
 
September 2017
 
$
3,750,000
 
 
December 2017
 
$
3,750,000
 
 
March 2018
 
$
3,750,000
 
 
June 2018
 
$
3,750,000
 
 
September 2018
 
$
3,750,000
 
 
December 2018
 
$
3,750,000
 
 
March 2019
 
$
3,750,000
 
 
June 2019
 
$
3,750,000
 



(e)       Section 5.07 of the Credit Agreement is amended by adding the
following sentence to the end of the second paragraph:
 
Any increase, extension or renewal of this Agreement shall be subject to flood
insurance due diligence and flood insurance compliance with respect to each
Mortgaged Property reasonably satisfactory to the Administrative Agent and each
Lender.
 
(f)        Section 5.12(b) of the Credit Agreement is amended by adding “which
notice shall occur at least forty-five (45) days prior to any such real property
becoming a Mortgaged Property” immediately following “the Borrower will notify
the Administrative Agent and the Lenders thereof”.

--------------------------------------------------------------------------------



(g)       Article IX of the Credit Agreement is amended by adding a new Section
9.21 to read as follows:
 
SECTION 9.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and (b) the effects of any Bail-in Action on any such liability, including, if
applicable (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document, or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.
 
8.         Conditions Precedent.  This Amendment shall be effective upon
satisfaction of the following conditions precedent (the “First Amendment
Effective Date”):
 
(a)        receipt by the Administrative Agent of counterparts of this Amendment
duly executed by the Borrower, the Incremental Lenders (including the New
Lender), the Required Lenders and the Administrative Agent;
 
(b)       receipt by the Administrative Agent of such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party and any other
legal matters relating to the Loan Parties or the Loan Documents, including
evidence of authorization of borrowings under this Agreement and incumbency
certificates for each Loan Party, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel;
 
(c)        receipt by the Administrative Agent of written opinions (addressed to
the Administrative Agent and the Lenders and dated as of the First Amendment
Effective Date) of (i) Davis Polk & Wardwell LLP, special New York counsel to
the Loan Parties, (ii) Holland & Knight, special Delaware, California, Texas and
Florida counsel to the Loan Parties, (iii) Parker Poe Adams & Bernstein LLP,
special South Carolina counsel to the Loan Parties, (iv) Snell & Wilmer, special
Arizona and Nevada counsel to the Loan Parties, and (v) Stites & Harbison, PLLC,
special Tennessee counsel to the Loan Parties; and
 
(d)       receipt by the Administrative Agent, the Arrangers and the Lenders of
any fees required to be paid on or before the First Amendment Effective Date and
all reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least one Business Day prior to
the First Amendment Effective Date (which invoice may include such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings; provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

--------------------------------------------------------------------------------



9.         Waiver of Breakage Costs.  Inasmuch as the Revolving Loans are
outstanding at the time of the increase in the Revolving Commitments, and
Applicable Percentages are being modified pursuant to the terms of this
Amendment, the Borrower must make prepayments and adjustments on the Revolving
Loans as are necessary to give effect to such increased Revolving Commitments
and reallocated Applicable Percentages.  The Borrower, in consultation with the
Administrative Agent, has endeavored to manage the allocation of Applicable
Percentages and the selection of Interest Periods with respect to outstanding
Eurodollar Rate Loans in such a manner as to minimize break-funding costs. 
Nonetheless, such prepayments of the Revolving Loans likely will cause breakage
costs as of the First Amendment Effective Date.  Notwithstanding the provisions
of Section 2.16 of the Credit Agreement, each of the Lenders party hereto hereby
waives its right to receive compensation or reimbursement for such breakage
costs.
 
10.       Miscellaneous.
 
(a)        Each of the Loan Parties hereby (i) acknowledges and consents to all
of the terms and conditions of this Amendment, (ii) ratifies and affirms its
obligations under the Loan Documents, (iii) agrees that (A) its obligations
under each of the Loan Documents to which it is party shall remain in full force
and effect according to their terms and (B) this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge its
obligations under the Credit Agreement or the other Loan Documents and (iv)
affirms the liens and security interests created and granted in the Loan
Documents and agrees that this Amendment is not intended to adversely affect or
impair such liens and security interests in any manner.
 
(b)       Each of the Loan Parties hereby represents and warrants to the
Administrative Agent and the Lenders as follows:
 
(i)          The execution, delivery and performance of this Amendment has been
duly authorized by all necessary corporate or other organizational action of
such Loan Party.
 
(ii)         This Amendment has been duly executed and delivered by such Loan
Party and constitutes such Loan Party’s legal, valid and binding obligations,
enforceable in accordance with its terms, subject to (A) bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting creditors’ rights generally, (B) concepts of reasonableness and (C)
general principles of equity (regardless of whether considered in a proceeding
at law or in equity).
 
(iii)        No consent or approval of, filing, or registration with, or other
action by, any Governmental Authority is required for the execution, delivery or
performance by such Loan Party of this Amendment.
 
(iv)       Before and after giving effect to this Amendment and the transactions
contemplated herein (A) the representations and warranties of such Loan Party
set forth in the Loan Documents are true and correct in all material respects
(other than any representation and warranty that is expressly qualified by
Material Adverse Effect or other materiality, in which case such representation
and warranty is true and correct in all respects) as of the date hereof, except
in the case of any such representation or warranty that expressly relates to a
prior date or dates, in which case such representation or warranty is true and
correct in all material respects (other than those representations and
warranties that are expressly qualified by materiality, in which case such
representations and warranties are true and correct in all respects) as of such
prior date or dates, and (B) no Default has occurred and is continuing or would
result therefrom.


(v)        The Loan Parties are in compliance, on a pro forma basis after giving
effect to this Amendment and the transactions contemplated hereby, with the
financial covenants set forth in Sections 6.12 and 6.13 of the Credit Agreement,
recomputed as of the most recent fiscal quarter end for which internal financial
statements are available.
 

--------------------------------------------------------------------------------



(c)        This Amendment may be executed in any number of counterparts, each of
which will constitute an original and all of which, when taken together, will
constitute one agreement.  Any signature pages of this Amendment transmitted by
fax or PDF will have the same legal effect as an originally executed signature
page.
 
(d)       This Amendment shall be deemed to be, and is, a “Loan Document.”
 
(e)        This Amendment shall be construed in accordance with and be governed
by the Law of the State of New York.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.




BORROWER:
PHARMERICA CORPORATION,
 
a Delaware corporation
 
 
 
 
By:
/s/ Gregory S. Weishar
 
Name:  
Gregory S. Weishar
 
Title:
Chief Executive Officer



GUARANTORS:
PHARMERICA HOSPITAL PHARMACY SERVICES, LLC
 
 
 
By:
/s/ Berard E. Tomassetti
 
Name: 
Berard E. Tomassetti
 
Title:
Treasurer
 
 
 
ADVANCED INFUSION SYSTEMS, LLC
 
AMERITA HOLDINGS OF NORTH TEXAS, INC.
 
AMERITA NORTH TEXAS GP, INC.
 
AMERITA, INC.
 
ARK PHARMACY SERVICES, LLC
 
BGS PHARMACY HOLDING COMPANY, INC.
 
CAPSTONE PHARMACY OF DELAWARE, LLC
 
CARE FIRST PHARMACY, LLC
 
CENTRAL LINE INFUSION-DALLAS DIVISION,
 
LTD
 
CENTRAL LINE INFUSION, LTD
 
CHEM RX PHARMACY SERVICES, LLC
 
CONTINUUMCARE PHARMACY LLC
 
FAMILY CENTER PHARMACY, LLC
 
GOOT NURSING HOME PHARMACY, INC.
 
HEALTHQUEST, INC.
 
INSTA-CARE PHARMACY SERVICES
 
CORPORATION
 
INTEGRITY PHARMACY SERVICES, LLC
 
IV SOLUTIONS, INC.
 
PHARMACY CORPORATION OF AMERICA
 
PHARMERICA DRUG SYSTEMS, LLC
 
PHARMERICA HOLDINGS, INC.
 
PHARMERICA INSTITUTIONAL PHARMACY
 
SERVICES, LLC
 
PHARMERICA EAST, LLC
 
PHARMERICA LOGISTIC SERVICES LLC
 
PHARMERICA LONG-TERM CARE, LLC
 
PHARMERICA MIDWEST, LLC
 
PHARMERICA MOUNTAIN, LLC

 

--------------------------------------------------------------------------------



 
PHARMERICA PROFESSIONAL SERVICES LLC
 
PHARMERICA SOLUTIONS SERVICES LLC
 
PHARMERICA TECHNOLOGY SOLUTIONS, LLC
 
PHARMERICA WISCONSIN, LLC
 
PMC HEALTHCARE PHARMACIES, LLC
 
PMC OHIO, LLC
 
PMC PHARMACY SERVICES, LLC
 
SOUTHWEST PHARMACIES, INC.
 
SPECTRUM PHARMACY SERVICES LLC
 
ALTERNACARE INFUSION PHARMACY, INC.
 
COASTAL PHARMACEUTICAL SERVICES CORPORATION
 
NATIONAL PHARMACY OF TEXAS, L.L.C.
 
MULTI-SCRIPT PHARMACY, LLC
 
CAPITAL PHARMACY, LLC
 
MILLENNIUM PHARMACY SYSTEMS, INC.
 
MPS RX FLORIDA, LLC
 
MPS RX NORTH CAROLINA, LLC




 
By:
/s/ Gregory S. Weishar
 
Name:  
Gregory S. Weishar
 
Title:
President
 
 
 
By:
/s/ Gregory S. Weishar
 
Name:
Gregory S. Weishar
 
Title:
Chief Executive Officer

 

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
in its capacity as Administrative Agent
 
 
 
By:
/s/ Kelly Weaver
 
Name: 
Kelly Weaver
 
Title:
Vice President
 
 
 

 

--------------------------------------------------------------------------------



LENDERS:
BANK OF AMERICA, N.A.,
 
in its capacity as a Lender
 
 
 
 
By:
/s/ Mark Hardison
 
Name: 
Mark Hardison
 
Title:
Senior Vice President
 
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
in its capacity as a Lender
 
 
 
 
By:
/s/ Christopher Salek
 
Name:
Christopher Salek
 
Title:
Vice President
 
 
 
 
MUFG UNION BANK, N.A.,
 
in its capacity as a Lender
 
 
 
 
By:
/s/ Teuta Ghilaga
 
Name:
Teuta Ghilaga
 
Title:
Director
 
 
 
 
US BANK NATIONAL ASSOCIATION,
 
in its capacity as a Lender
 
 
 
 
By:
/s/ Ryan M. Black
 
Name:
Ryan M. Black
 
Title:
Officer
 
 
 
 
KEYBANK NATIONAL ASSOCIATION,
 
in its capacity as a Lender
 
 
 
 
By:
/s/ David A. Wild
 
Name:
David A. Wild
 
Title:
Senior Vice President
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
 
in its capacity as a Lender
 
 
 
 
By:
/s/ Edward Baker
 
Name:
Edward Baker
 
Title:
Vice President

 

--------------------------------------------------------------------------------



 
WELLS FARGO BANK, N.A.,
 
in its capacity as a Lender
 
 
 
 
By:
/s/ Jessica DeLorm
 
Name: 
Jessica DeLorm
 
Title:
Assistant Vice President
 
 
 
 
REGIONS BANK,
 
in its capacity as a Lender
 
 
 
 
By:
/s/ Nathan Hall
 
Name:
Nathan Hall
 
Title:
Vice President
 
 
 
 
CAPITAL BANK, N.A.,
 
in its capacity as a Lender
 
 
 
 
By:
/s/ Rebecca L. Hetzer
 
Name:
Rebecca L. Hetzer
 
Title:
Senior Vice President
 
 
 
 
WHITNEY BANK
 
in its capacity as a Lender
 
 
 
 
By:
/s/ Dwight Seeley
 
Name:
Dwight Seeley
 
Title:
Senior Vice President
 
 
 
 
DEUTSCHE BANK AG, NEW YORK BRANCH,
 
in its capacity as a Lender
 
 
 
 
By:
/s/ Peter Cucchiara
 
Name:
Peter Cucchiara
 
Title:
Vice President
 
 
 
 
By:
/s/ Anca Trifan
 
Name:
Anca Trifan
 
Title:
Managing Director
 
 
 
 
FIRST TENNESSEE BANK, N.A.,
 
in its capacity as a Lender
 
 
 
 
By:
/s/ Grier Powers
 
Name:
Grier Powers
 
Title:
Senior Vice President

 

--------------------------------------------------------------------------------



NEW LENDER:
THE HUNTINGTON NATIONAL BANK,
 
in its capacity as a Lender
 
 
 
 
By:
/s/ David Tholt
 
Name: 
David Tholt
 
Title:
Vice President
 
 
 
 
WESTERN ALLIANCE BANK,
 
in its capacity as a Lender
 
 
 
 
By:
/s/ Mark Niles
 
Name:
Mark Niles
 
Title:
Vice President

 

--------------------------------------------------------------------------------



Schedule 2.01


Commitments and Applicable Percentages
 
 
Lenders
 
Revolving Commitments
Prior to the First
Amendment
Effective Date
 
 
Applicable
Percentage of
Revolving Commitments
Prior to the First
Amendment
Effective Date
 
 
Incremental
Revolving
Commitments
as of the First
Amendment
Effective
Date
 
 
Revolving
Commitments as
of the First
Amendment
Effective Date
 
 
Applicable
Percentage of the
Revolving
Commitments as
of the First
Amendment
Effective Date
 
 
Term Loan A
outstanding
Prior to the First
Amendment
Effective Date
 
 
Incremental
Term Loan A
Commitment
as of the First
Amendment
Effective Date
 
 
Term Loan A
Outstanding as
of the First
Amendment
Effective Date
 
 
Applicable
Percentage of the
Term Loan A as
of the First
Amendment
Effective Date
 
Bank of America, N.A.
 
$
36,500,000.00
 
 
 
11.774183548
%
 
$
8,419,464.68
 
 
$
44,919,464.68
 
 
 
12.140395859
%
 
$
24,375,000.00
 
 
$
12,497,642.89
 
 
$
36,872,642.89
 
 
 
12.290880963
%
Capital Bank Corporation
 
$
7,500,000.00
 
 
 
2.419354839
%
 
$
1,408,805.03
 
 
$
8,908,805.03
 
 
 
2.407785143
%
 
$
4,687,500.00
 
 
$
2,091,194.97
 
 
$
6,778,694.97
 
 
 
2.259564990
%
Chang Hwa Commercial Bank, LTD, NY Branch
 
$
7,500,000.00
 
 
 
2.419354839
%
 
$
0.00
 
 
$
7,500,000.00
 
 
 
2.027027027
%
 
$
4,687,500.00
 
 
$
0.00
 
 
$
4,687,500.00
 
 
 
1.562500000
%
Citizens Bank, N.A.
 
$
14,500,000.00
 
 
 
4.677419355
%
 
$
0.00
 
 
$
14,500,000.00
 
 
 
3.918918919
%
 
$
9,843,750.00
 
 
$
0.00
 
 
$
9,843,750.00
 
 
 
3.281250000
%
Compass Bank
 
$
26,000,000.00
 
 
 
8.387096774
%
 
$
0.00
 
 
$
26,000,000.00
 
 
 
7.027027027
%
 
$
17,812,500.00
 
 
$
0.00
 
 
$
17,812,500.00
 
 
 
5.937500000
%
Deutsche Bank AG NY Branch
 
$
7,000,000.00
 
 
 
2.258064516
%
 
$
0.00
 
 
$
7,000,000.00
 
 
 
1.891891892
%
 
$
5,156,250.00
 
 
$
0.00
 
 
$
5,156,250.00
 
 
 
1.718750000
%
First Tennessee Bank, N.A.
 
$
7,000,000.00
 
 
 
2.258064516
%
 
$
1,390,591.19
 
 
$
8,390,591.19
 
 
 
2.267727349
%
 
$
5,156,250.00
 
 
$
2,064,158.81
 
 
$
7,220,408.81
 
 
 
2.406802937
%
The Huntington National Bank
 
$
0.00
 
 
 
0.000000000
%
 
$
10,062,893.08
 
 
$
10,062,893.08
 
 
 
2.719700832
%
 
$
0.00
 
 
$
14,937,106.92
 
 
$
14,937,106.92
 
 
 
4.979035640
%
JPMorgan Chase Bank, N.A.
 
$
36,500,000.00
 
 
 
11.774183548
%
 
$
5,685,534.59
 
 
$
42,185,534.59
 
 
 
11.401495835
%
 
$
24,375,000.00
 
 
$
8,439,465.41
 
 
$
32,814,465.41
 
 
 
10.938155137
%
KeyBank N.A.
 
$
26,238,149.00
 
 
 
8.463919032
%
 
$
5,071,698.11
 
 
$
31,309,847.11
 
 
 
8.462120841
%
 
$
17,996,892.43
 
 
$
7,528,301.89
 
 
$
25,525,194.32
 
 
 
8.508398107
%
MUFG Union Bank N.A.
 
$
26,000,000.00
 
 
 
8.387096774
%
 
$
0.00
 
 
$
26,000,000.00
 
 
 
7.027027027
%
 
$
17,812,500.00
 
 
$
0.00
 
 
$
17,812,500.00
 
 
 
5.937500000
%
PNC Bank NA
 
$
14,500,000.00
 
 
 
4.677419355
%
 
$
14,352,201.26
 
 
$
28,852,201.26
 
 
 
7.797892232
%
 
$
9,843,750.00
 
 
$
21,304,048.74
 
 
$
31,147,798.74
 
 
 
10.382599580
%
Regions Bank
 
$
12,500,000.00
 
 
 
4.032258065
%
 
$
3,270,440.25
 
 
$
15,770,440.25
 
 
 
4.262281149
%
 
$
9,375,000.00
 
 
$
4,854,559.75
 
 
$
14,229,559.75
 
 
 
4.743186583
%
SunTrust Bank
 
$
26,000,000.00
 
 
 
8.387096774
%
 
$
0.00
 
 
$
26,000,000.00
 
 
 
7.027027027
%
 
$
17,812,500.00
 
 
$
0.00
 
 
$
17,812,500.00
 
 
 
5.937500000
%
U.S. Bank N.A.
 
$
26,000,000.00
 
 
 
8.387096774
%
 
$
2,627,679.97
 
 
$
28,627,679.97
 
 
 
7.737210803
%
 
$
27,471,857.57
 
 
$
3,900,462.46
 
 
$
31,372,320.03
 
 
 
10.457440010
%
Wells Fargo Bank, N.A.
 
$
14,500,000.00
 
 
 
4.677419355
%
 
$
6,301,886.79
 
 
$
20,801,886.79
 
 
 
5.622131565
%
 
$
9,843,750.00
 
 
$
9,354,363.21
 
 
$
19,198,113.21
 
 
 
6.399371070
%
Western Alliance Bank
 
$
14,261,851.00
 
 
 
4.600597097
%
 
$
0.00
 
 
$
14,261,851.00
 
 
 
3.854554324
%
 
$
0.00
 
 
$
0.00
 
 
$
0.00
 
 
 
0.000000000
%
Whitney Bank
 
$
7,500,000.00
 
 
 
2.419354839
%
 
$
1,408,805.03
 
 
$
8,908,805.03
 
 
 
2.407785143
%
 
$
4,687,500.00
 
 
$
2,091,194.97
 
 
$
6,778,694.97
 
 
 
2.259564990
%
Total:
 
$
310,000,000.00
 
 
 
100.000000000
%
 
$
60,000,000.00
 
 
$
370,000,000.00
 
 
 
100.000000000
%
 
$
210,937,500.00
 
 
$
89,062,500.00
 
 
$
300,000,000.00
 
 
 
100.000000000
%

 